Case: 19-40307     Document: 00515617673         Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 27, 2020
                                  No. 19-40307                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Matthew Jay Thompson, also known as Pie Face,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:17-CR-735-9


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Matthew Jay Thompson pleaded guilty, pursuant to a written plea
   agreement (which included an appeal waiver), to conspiracy to possess, with
   intent to distribute, more than 50 grams of methamphetamine, in violation of
   21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). He was sentenced to, inter alia, a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40307      Document: 00515617673           Page: 2   Date Filed: 10/27/2020




                                     No. 19-40307


   within-Sentencing    Guidelines    term    of    168-months’    imprisonment.
   Thompson challenges his sentence, asserting: the Government breached the
   plea agreement by failing to move for a two-level acceptance-of-responsibility
   reduction under Guideline § 3E1.1(a) and a one-level acceptance-of-
   responsibility reduction under Guideline § 3E1.1(b); and the district court
   erred when it denied him a reduction for acceptance of responsibility.
          First addressed is whether the Government breached the plea
   agreement. “[A]n alleged breach of a plea agreement may be raised despite
   [an included] waiver provision”. United States v. Pizzolato, 655 F.3d 403, 409
   (5th Cir. 2011) (citation omitted). Such an alleged breach is reviewed de novo.
   Id. We need not reach whether Thompson failed to preserve this issue,
   prompting plain-error review, as even under a de novo standard, his challenge
   fails. See United States v. Purser, 747 F.3d 284, 290 (5th Cir. 2014).
          “In determining whether the terms of the plea bargain have been
   violated, [this] court must determine whether the government’s conduct is
   consistent with the parties’ reasonable understanding of the agreement.”
   United States v. Gonzalez, 309 F.3d 882, 886 (5th Cir. 2002) (citations
   omitted). If the Government breaches a plea agreement, defendant is
   released from an appeal waiver contained in it. Id.
          Thompson’s assertion that the Government breached the agreement
   by failing to move for an acceptance-of-responsibility reduction under
   Guideline § 3E1.1(a) and (b) is not supported by a reasonable understanding
   of the agreement. See id. It did not obligate the Government to move for a
   two-point reduction under Guideline § 3E1.1(a). Rather, the Government
   was required to move for a one-level reduction under Guideline § 3E1.1(b),
   but only “[i]f the Court determines that Defendant qualifies for an
   adjustment under [Guideline §] 3E1.1(a)”, which did not occur.




                                          2
Case: 19-40307      Document: 00515617673            Page: 3    Date Filed: 10/27/2020




                                      No. 19-40307


          Thompson asserts the Government was required to recommend an
   acceptance-of-responsibility reduction unless he committed a crime, which
   he asserts applies only if he was indicted for one. The plea agreement
   imposed no such obligation. Instead, it provided: “Should it be judged by
   the Government the Defendant has committed or attempted to commit any
   additional crimes from the date of the Defendant’s signing of this plea
   agreement to the date of the Defendant’s sentencing, the Government will
   be released from its obligations to recommend credit for acceptance of
   responsibility”. If the Government did have any obligation to recommend an
   acceptance-of-responsibility reduction, it was released from that obligation
   when it determined Thompson had committed or attempted to commit
   additional crimes. The Government presented evidence that Thompson
   continued to deal drugs, evidence that he fails to refute other than in a
   conclusory manner.
          In short, the Government was not obligated to move for an
   acceptance-of-responsibility reduction under Guideline § 3E1.1(a) or (b).
   The Government, therefore, did not breach the plea agreement.
          In addition to his assertion that the Government breached the plea
   agreement by not moving for an acceptance-of-responsibility reduction,
   Thompson separately asserts the court erred in denying him a reduction for
   acceptance of responsibility. Our court reviews de novo whether an appeal-
   waiver in a plea agreement bars an appeal, considering: “whether the waiver
   was knowing and voluntary”; and “whether, under the plain language of the
   agreement, the waiver applies to the circumstances at issue”. United States
   v. Harrison, 777 F.3d 227, 233 (5th Cir. 2015) (citation omitted). Thompson
   does not challenge the knowing or voluntary nature of the waiver. Under the
   plain language of the plea agreement, the waiver applies to the circumstances
   at hand, because he “knowingly and voluntarily waive[d] the right to appeal
   or ‘collaterally attack’ the conviction and sentence, except . . . to raise a claim



                                           3
Case: 19-40307     Document: 00515617673           Page: 4   Date Filed: 10/27/2020




                                    No. 19-40307


   of ineffective assistance of counsel”. Thompson’s appeal waiver, therefore,
   bars his challenge to the district court’s denying an acceptance-of-
   responsibility reduction. See United States v. Bond, 414 F.3d 542, 544-45 (5th
   Cir. 2005).
          DISMISSED.




                                         4